Citation Nr: 1141498	
Decision Date: 11/08/11    Archive Date: 11/21/11

DOCKET NO.  10-05 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for the Veteran's service-connected low back disorder.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

B. Diliberto, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1964 to February 1966. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, that denied the benefit sought on appeal.  The Veteran appealed that decision and the case was referred to the Board for appellate review.  

The Board notes that the Veteran testified at a September 2011 Travel Board hearing before a Veterans Law Judge.  A transcript of that proceeding is of record and has been associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran has claimed entitlement to a rating in excess of 20 percent for his service-connected low back disorder.  The Board finds that additional development is necessary with respect to the Veteran's claim.  Accordingly, further appellate consideration will be deferred and this matter is remanded to the RO/AMC for further action as described below.

During his September 2011 hearing before the Veterans Law Judge, the Veteran reported that his service-connected low back disorder was substantially worse than indicated during his most recent VA examination, which was performed in January 2009.  Moreover, the VA treatment records lend some support to this assertion.  

The U.S. Court of Appeals for Veterans Claims (Court) has held that where a veteran claims that a disability is worse than when previously rated, and the available evidence is too old to adequately evaluate the current state of the condition, VA must provide a new examination.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992).  As the Veteran has indicated that his service-connected disability is worse than at the time of the last examination, and because VA treatment records indicate a significant possibility of such a worsening, the Board finds that a new examination is necessary to reach a decision in this case.  

In addition, the Board finds that the Veteran's statements during the Board hearing that his eye disorder has negatively impacted his employability reasonably raised a claim of entitlement to a total disability rating based on unemployability.  The Court has recently held that a request for TDIU, whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities which is part of a pending claim for increased compensation benefits.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  See also Comer v. Peake, 552 F.3d 1362, 1366 (Fed. Cir. 2009) (the issue of entitlement to TDIU is not a free-standing claim which must be pled with specificity).

It would be fundamentally unfair to the Veteran to decide a claim which has not been developed and adjudicated by the RO.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In order to comply with precedential Court opinion, this issue is also remanded for further development.  Upon remand, the RO/AMC should conduct all appropriate development, to include providing the Veteran with VCAA-compliant notice as to a TDIU claim, obtaining any pertinent outstanding post-service treatment records, and obtaining a separate VA examination or opinion as to the effect of the Veteran's service-connected disabilities on his employability, if deemed necessary.  

In order to give the Veteran every consideration with respect to the present appeal, further development of the case is necessary.  This case is being returned to the RO via the Appeals Management Center (AMC) in Washington, D.C., and the Veteran will be notified when further action on his part is required.  Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain updated VA treatment records from the VA Medical Center in Broward County, Florida, or any other facility the Veteran may have received treatment for any time after April 2010 and contact the Veteran to inquire whether he has undergone any other treatment for his low back disorder since that time.  If the Veteran indicates that he has received any such treatment or evaluations the RO/AMC should obtain and associate those records with the claims file.  

2.  Thereafter, the RO/AMC should schedule the Veteran for a comprehensive VA examination to determine the current nature and severity of his low back disability.  The examiner is requested to review the claims file, and following this review and examination, the examiner should report complaints and clinical findings pertaining to both conditions in detail, including range of motion studies.  The examiner should also indicate whether the Veteran has additional functional loss due to flare-ups, fatigability, incoordination, and pain on movement pursuant to DeLuca v. Brown, 8 Vet. App. 202 (1995).  If the examiner finds that there is additional limitation of motion due to flare-ups, fatigability or incoordination, the extent of such limitation of motion should be stated in degrees.  Notation should also be made as to the degree of functional impairment attributable to the Veteran's low back disability and its impact on his employment and activities of daily living.  

A clear rationale must be provided for all opinions expressed and a discussion of the facts and principles involved would be of considerable assistance to the Board.  Furthermore, the examiner should identify all chronic neurologic manifestations of the Veteran's service-connected low back disability and express their level of severity (i.e., slight, moderate, moderately severe, severe).  If possible, the examiner should delineate any impairment or dysfunction attributable to any other cause.

Finally, the examiner should also be requested to render an opinion as to whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of the combination of all of his service-connected disabilities, taking into consideration the Veteran's level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities.

3.  When the requested development has been completed the case should again be reviewed by the RO, to include consideration of any additional evidence submitted.  In addition, the RO/AMC should adjudicate the claim for TDIU, to include providing an additional VA examination on that issue if deemed necessary.  If the benefits sought are not granted the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


